Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission mailed on October 10, 2022 has been entered.
New claims 80-124 are acknowledged.  
Claims 67-124 are pending in the present application.
Claims 67-124 have been examined on the merits as detailed below:

Response to Arguments
Applicant's Amendment and Response filed October 10, 2022 have been considered.  Rejections and/or objections not reiterated from the previous Office Actions mailed July 15, 2022 and March 25, 2022 are hereby withdrawn.  Any arguments addressing said rejections and/or objections are moot.  The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed October 10, 2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.


Applicant’s Amendment filed October 10, 2022 necessitated the new grounds of rejections presented below:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 67-124 are rejected under 35 U.S.C. 103 as being unpatentable over  WO 2013/070771 A1 (ISIS PHARMACEUTICALS INC., 16 May 2013 (submitted and made of record on the IDS filed December 11, 2019) in view of US 2016/017323 A1 (PRAKASH THAZHA ET AL.) 21 January 2016 (submitted and made of record on the IDS filed October 10, 2022).
The claims are drawn to a method of treating a thromboembolic condition comprising administering to an animal a therapeutically effective amount of an oligomeric compound according to the following chemical structure:

    PNG
    media_image1.png
    672
    796
    media_image1.png
    Greyscale

	or a salt thereof.
ISIS PHARMACEUTICALS INC. is relevant and relied upon in its entirety.  ISIS PHARMACEUTICALS INC. teach a compound having identical nucleotide sequence to the oligomer of SEQ ID NO:3 of the present invention.  See SEQ ID NO:5, no. 416858. ISIS PHARMACEUTICALS INC. also teaches that the compound is a gapmer with 5' and 3' 5-nucleotide modified RNA wing segments and a 10-nucleotide modified DNA gap segment, with phosphorothioate internucloside linkages, wherein each of nucleosides 1-5 and 16-20 comprises 2'-MOE modification and each cytosine is 5-mC.  See page 28, lines 5-10, for example. The compound of ISIS PHARMACEUTICALS INC. is also directed against Factor XI gene and shown to be potentially useful in treating thromboembolic conditions in human subjects.  See Example 1 . 
ISIS PHARMACEUTICALS INC. teach that the antisense oligonucleotides of their invention are comprised in one or more diluents, such as phosphate buffered saline (PBS).  ISIS PHARMACEUTICALS INC. also teach that the antisense oligonucleotides of their invention are administered as a single dose, weekly dose, bi-weekly dose or total weekly dose of 80-120 mg.
ISIS PHARMACEUTICALS INC. teach methods of administering to a subject a monthly dose of a pharmaceutical composition comprising a modified antisense oligonucleotide complementary to a nucleic acid encoding human Factor XI.
Further, regarding those claims that recite particular doses or administration times, Applicant is reminded that it is held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233.     
ISIS PHARMACEUTICALS INC. does not teach the presence of a THA-GaINac3 conjugate group attached to the 5' end of the oligonucleotide or several internucleoside linkages are phosphodiester linkages (with the backbone pattern of osoooossssssssssooss, with s = phosphorothioate and o = phosphodiester bond). 
PRAKASH teaches a gapmer having a sequence identical to SEQ ID NO:3 of the present invention, also targeting FXI.  See Table 9, SEQ ID NO:44. The compound may comprise a conjugate comprising 1-3 GalNac ligands.  See, for example, paragraph [3413].  A conjugate such as shown in SEQ ID NO:3 in the present application is also disclosed in PRAKASH at paragraph [1111], Formula XI). 
PRAKASH describes experimental results for other oligomers, also targeting FXI, carrying the GalNac group and having identical phosphodiester/phosphorothioate internucleoside linkage order over the length of 20 nucleosides as SEQ ID NO:3 of the present invention (e.g. with the backbone pattern of soooossssssssssooss, with s = phosphorothioate and o = phosphodiester bond).  These compounds are shown to have much higher potency and longer-lasting activity in comparison to the same sequences without a conjugate at the 5' end and having only phosphorothioate links.  See and compare Examples 83 and 84, see no. 678347 carrying GaINac3-7a compared to ISIS 404071 lacking the GalNac conjugate.
Regarding those claims that recite a salt, such as sodium salt is a commonly used form also described in PRAKASH.  See paragraph [3504].  The phosphorothioate linkages being stereorandom is common, as is the preparation of a compound in a pharmaceutical composition. The possibility of using oligomers of SEQ ID NO:3 in treatment of a thromboembolic condition or coronary artery disease was taught and suggested by both ISIS PHARMACEUTICALS INC. and PRAKASH. 
Before the effective filing date, it was generally known that the potency of antisense compounds could be improved by adding a GaINac3 conjugate group, especially attached to the 5' end of the oligonucleotide, and introducing a mixed PO/PS backbone with a pattern of osoooossssssssssooss over the length of 20 nucleosides, identical to the one shown for SEQ ID NO:3 of the present application as further evidenced by U.S. Patent No. 9,382,540 (submitted and made of record on the IDS filed October 10, 2022).  See, for example, Examples 59, 83 and 86 in U.S. Patent No. 9,382,540.
A person of ordinary skill in the art starting from ISIS PHARMACEUTICALS INC. and wanting to obtain an improved variant of the oligomer, such as one having SEQ ID NO:3 as described in ISIS PHARMACEUTICALS INC., would follow the teachings and suggestions from PRAKASH and introduce the modifications taught therein as having a positive influence on the activity against FXI.
The specific pattern of osoooossssssssssooss is a matter of design choice and rely on the well-known prior art teachings of PRAKASH to arrive at a particular modification pattern.  That is, one of ordinary skill in the art could determine by routine experimentation the types and patterns of modified and unmodified nucleosides to incorporate into oligonucleotide compounds to confer a desired property or optimization for a specific utility.  Besides, these compounds are shown to have much higher potency and longer-lasting activity in comparison to the same sequences without a conjugate at the 5' end and having only phosphorothioate links.  See PRAKASH,   
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635